Citation Nr: 0201830	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.  98-08 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
based on service connection for the cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1940 to January 
1946 and from October 1947 to July 1955.  He died in August 
1985.  

This case came before the Board of Veterans' Appeals (Board) 
from a November 1997 RO rating decision which determined that 
the appellant was not the veteran's surviving spouse for the 
purpose of claiming DIC.  In a December 1998 decision, the 
Board found that the appellant was entitled to recognition as 
the surviving spouse for the purpose of claiming DIC, and the 
Board did not address the question whether the appellant was 
ultimately entitled to DIC.  The appellant then appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a September 2000 decision, the Court affirmed 
the Board decision insofar as it held that the appellant was 
an eligible surviving spouse for the purpose of claiming DIC.  
However, the Court held that the Board should have addressed 
the merits of entitlement to DIC under 38 U.S.C.A. § 1310 
based on the appellant's claim for service connection for the 
cause of the veteran's death, and the Court remanded this 
matter to the Board for further action.  In November 2000, 
the Board remanded this issue to the RO to comply with the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and to 
readjudicate the merits of the claim for DIC.  The RO 
performed the requested development, continued to deny the 
claim, and returned the case to the Board.

The December 1998 Board decision also found that the 
appellant was not entitled to recognition as the surviving 
spouse of the veteran for the purpose of claiming death 
pension benefits.  The September 2000 Court decision affirmed 
this determination of the Board.  In November 2000, the Court 
recalled its judgment on this issue, to further review the 
matter in light of the VCAA.  By an October 2001 order, the 
Court reinstated its September 2000 decision that affirmed 
the Board determination that the appellant was not entitled 
to recognition as the surviving spouse of the veteran for the 
purpose of claiming death pension benefits.  Such issue is no 
longer on appeal.

With regard to the pending issue of entitlement to DIC, the 
Board finds that such issue is limited to the question of 
entitlement under 38 U.S.C.A. § 1310 based on service 
connection for the cause of the veteran's death, since this 
is the only basis claimed or appealed by the appellant.  The 
Board notes that the RO denied entitlement to survivors' and 
dependents' education assistance under 38 U.S.C.A. Chapter 
35.  Chapter 35 educational benefits eligibility would result 
from a favorable finding on the underlying issue of service 
connection for the cause of the veteran's death.  In any 
event, the appellant has never claimed Chapter 35 educational 
benefits.  Under the circumstances of this case, the Board 
finds there is no separate appellate issue of eligibility for 
Chapter 35 educational benefits.  The Board notes that the RO 
also denied DIC under 38 U.S.C.A. §  1318 (which requires 
that a veteran receive or be entitled to receive total 
compensation for service-connected disability for 10 or more 
years preceding death), but the Board finds such matter is 
not on appeal, as this basis for DIC has never been claimed 
or appealed by the appellant.  


FINDINGS OF FACT

1.  The veteran died many year after service due to heart 
disease.

2.  The veteran's heart disease began many years after 
service and was not caused by any incident of service.  

3.  At the time of the veteran's death, service connection 
was established for residuals of an appendectomy, rated 
noncompensable, and this condition did not play a role in his 
death.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
September 1940 to January 1946 and from October 1947 to July 
1955.  

His service medical records show no heart or other 
cardiovascular disorder.  In February 1943, he had an 
appendectomy due to appendicitis.  September 1944 and 
November 1944 examination reports include notations that the 
veteran's heart and cardiovascular system were normal.  Blood 
pressure readings were normal.  It was noted he had gained 8 
pounds in the previous year.  A December 1945 examination 
noted that the veteran's heart and cardiovascular system were 
normal.  His blood pressure readings were normal.  It was 
noted that he had gained 30 pounds in the previous year from 
overeating.  Examination reports dated in October 1947 and 
October 1950 also include notations that the veteran's heart 
and blood vessels were normal.  Blood pressure readings were 
normal.  

The veteran underwent service examinations in November 1951 
and February 1952, and these noted his heart and vascular 
system were normal.  Blood pressure readings were normal.  It 
was noted that the veteran was overweight.  A December 1954 
examination noted that the veteran was 24 pounds over the 
maximum weight for his height and age and that he was on a 
reduction regimen.  The blood pressure readings at that time 
were 138/92 sitting and 134/88 standing.  It was noted that 
the veteran's heart and vascular systems were normal.  The 
July 1955 service discharge examination noted that the 
veteran's heart and cardiovascular system were normal.  The 
blood pressure reading was 140/90.  

In August 1976, the veteran filed a claim seeking service 
connection for knee injuries.  He reported an appendectomy in 
service.  He also referred to angina and hypertension in 
1974.  

In September 1976, the RO granted service connection and a 
noncompensable rating for residuals of an appendectomy.  This 
was the veteran's only established service-connected 
disability.  

Records show the veteran was admitted to Porter Memorial 
Hospital from December 1977 to January 1978 due to an acute 
myocardial infarction (heart attack).  It was reported that 
he had suffered occasional mild exertional chest pain which 
had previously been diagnosed as angina pectoris and that 
such had been present only with severe exertion 
intermittently for several years.  It was also reported that 
arterial hypertension was first found approximately three 
years ago.  The final diagnosis was acute superior myocardial 
infarction.  

Medical records of treatment later in January 1978, from Mark 
A. Levine, M.D. and Porter Memorial Hospital, note that the 
veteran was admitted to the hospital with chest pain and 
shortness of breath.  It was reported that he had a past 
history of known coronary heart disease and a recent 
anterolateral and superior myocardial infarction.  The 
veteran was also noted to have a four year history of angina 
pectoris and a four year history of hypertension.  As to 
other risk factors, it was noted that the veteran was 
overweight and that he had a positive family history of 
coronary artery disease.  It was noted that he had been 
hypertensive in the past, but that since his myocardial 
infarction his blood pressure if anything had been in the 
range of 100 systolic.  The impression was arteriosclerotic 
cardiovascular disease with recent myocardial infarction, 
anginal syndrome and paroxysmal nocturnal dyspnea; past 
hypertension, controlled; and hyperuricemia, controlled.  A 
January 1978 discharge summary notes that the veteran was one 
month post an acute myocardial infarction and that since that 
time he had suffered several episodes of angina.  It was 
noted that there had been no previous history of congestive 
heart failure and that he had been hypertensive previously.  
The final diagnoses were paroxysmal nocturnal dyspnea, 
arteriosclerotic cardiac disease with recent myocardial 
infarction, anginal syndrome, and congestive heart failure.  

A March 1978 history and physical examination report 
indicates an impression of arteriosclerotic cardiovascular 
disease with recent myocardial infarction and anginal 
syndrome, treated; acute diarrheal syndrome; recent onset of 
premature ventricular systoles; the need to rule out 
hypokalemia; hyperuricemia, treated; and exogenous obesity.  
A March 1978 discharge summary notes final diagnoses of acute 
diarrhea and dehydration as well as a status post a recent 
myocardial infarction.  

A September 1978 statement from Dr. Levine indicates he had 
been treating the veteran for heart disease, and he concluded 
that the veteran's condition of angina pectoris persisted 
with such frequency that work was no longer recommended.  An 
October 1978 report from Dr. Levine notes that he had treated 
the veteran since August 1977.  It was reported that the 
veteran was under treatment for hypertension for 
approximately 3 years and had been taking medication.  He was 
also being treated for hyperuricemia.  Dr. Levine further 
noted that the veteran was obese and that he had been put on 
a weight loss program.  It was reported that in December 1977 
the veteran experienced an acute superior and anterior 
myocardial infarction and that his blood pressure had 
remained low since that time.  Dr. Levine stated that with 
the continuation of the veteran's angina after his myocardial 
infarction, he recommended that he avoid stressful situations 
which previously had exacerbated his pain.  

In late 1978 the Social Security Administration (SSA) found 
that the veteran was disabled and eligible for SSA disability 
benefits since August 1978.  Records obtained from the SSA 
include the 1977-1978 medical records, and information on the 
veteran's employment from 1956 to 1978.  The SSA decision 
lists diagnoses of status post myocardial infarction, angina 
pectoris, hypertension, exogenous obesity, and 
arteriosclerotic heart disease.  

The veteran and the appellant were married in September 1983.

The August 1985 certificate of the veteran's death lists the 
immediate cause of death as cardiogenic shock (20 minutes 
duration), due to or as a consequence of congestive 
cardiomyopathy (2 years duration), due to or a consequence of 
coronary artery disease (8 years duration).  No contributory 
causes of death were listed.  An autopsy was not performed.  

In an October 1997 claim for DIC or death pension, the 
appellant checked a box to indicate she was not claiming that 
death was due to service.  However, in an August 1999 
statement submitted to the Court, she argued that service 
connection for the cause of death was warranted.  She noted 
that the veteran suffered from obesity beginning in service, 
and she felt this contributed to the development of his fatal 
heart disease.

In a December 2000 statement, the appellant reported that she 
only knew the veteran for the short time that they were 
married before his death and that she was not knowledgeable 
about the doctors he may have consulted.  She indicated that 
the veteran was disabled before she met him.  She stated that 
he tried to return to work for a short time after they were 
married, but that he returned to being disabled due to his 
heart problems.  She noted that the veteran's service records 
indicated that he had a weight problem with no resolution.  
The appellant stated that her nurse's training required the 
study of many physical illnesses and that a preliminary 
symptom of cardiac disease was chronic obesity.  In a January 
2001 statement, the appellant asserted that the veteran's 
weight condition weakened his heart over the years.  In a 
September 2001 statement, the appellant reported that she 
knew the veteran's health was okay before service because of 
a photograph of him in boot camp.  She stated that his 
obesity began in the military and that such was a pre-
condition of heart disease.  

The file shows that after the Board's remand of the case, the 
RO made extensive efforts to develop the veteran's post-
service medical records from sources identified by the 
appellant.  Only those medical records summarized above could 
be found.  Several sources indicated that any medical records 
of the veteran had been destroyed after set periods of time.

II.  Analysis

Through correspondence, rating decisions, the statement of 
the case, and supplemental statements of the case, the 
appellant has been informed of the evidence necessary to 
substantiate her claim.  Pertinent medical records have been 
obtained to the extent possible.  There is competent medical 
evidence to decide the claim.  Accordingly, the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000, and the related VA regulation, have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to his death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, there must have been a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection will also be presumed for certain chronic 
diseases, including organic heart disease, arteriosclerosis, 
and hypertension, which are manifest to a compensable degree 
within the year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran served on active duty from September 1940 to 
January 1946 and from October 1947 to July 1955.  During his 
lifetime he was service-connected for residuals of an 
appendectomy, rated noncompensable.  It is neither claimed 
nor shown that such condition played any role in his death.  

The veteran died in August 1985, many years after service.  
His death certificate lists the immediate cause of death as 
cardiogenic shock (20 minutes duration), due to or as a 
consequence of congestive cardiomyopathy (2 years duration), 
due to or a consequence of coronary artery disease (8 years 
duration).  No contributory causes of death were listed. 

The veteran's service medical records indicate that his heart 
and cardiovascular system were normal.  While there were a 
couple of borderline elevated blood pressure readings near 
the end of his service, persistent elevated blood pressure 
(i.e., hypertension) was not demonstrated or diagnosed in 
service.  There is no medical evidence of chronic heart 
disease or hypertension within the presumptive year after the 
veteran's 1955 final discharge from service.  The first 
medical evidence of chronic cardiovascular problems is in the 
1970s, many years after the veteran's service.  According to 
the medical records, the veteran had hypertension and angina 
dating from about the mid 1970s; he had a myocardial 
infarction associated with arteriosclerotic heart disease in 
1977; and treatment for heart disease continued until his 
death in 1985.  The evidence shows that the veteran's heart 
disease (and hypertension) began many years after service, 
and there is no competent medical evidence linking such to 
any incident in service.  

The appellant contends that the veteran's weight problem 
during service contributed to the development years later of 
the fatal heart disease.  Medical records during service show 
the veteran was overweight from overeating (i.e., exogenous 
obesity), and such is also noted in medical records from many 
years after service.  There is a gap of many years after 
service in which it is unknown if the veteran had a 
continuous overweight problem.  Even assuming that he had 
continuous exogenous obesity since service, such may not be 
considered a service-connected disability, as being 
overweight from overeating is not considered a disability due 
to a disease or injury.  Since the exogenous obesity is 
considered to be non-service-connected, it provides no basis 
for service connection for the cause of death, even if 
considered a risk factor for heart disease.

The weight of the evidence establishes that a disability 
incurred in or aggravated by service did not cause or 
contribute to the veteran's death, and thus service 
connection for the cause of his death is not warranted.  The 
preponderance of the evidence is against the claim; thus the 
benefit of the doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  




ORDER

DIC based on service connection for the cause of the 
veteran's death is denied.  




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

